Per Curiam.

Respondent was convicted of the crime of bribery, a felony (U. S. Code, tit. 18, § 201), in the United States District Court for the Southern District of Florida, which crime is also a felony under section 378 of the Penal Law of the State-of New York. The conviction operates to disbar respondent (Judiciary Law, § 90, subd. 4). Though respondent’s conviction was subsequently reversed, this does not affect the consequences of the conviction (Matter of Ginsberg, 1 N Y 2d 144).' Respondent may, however, apply for reinstatement (Matter of Lindheim, 195 App. Div. 827; Matter of Ginsberg, supra).
The petition to strike respondent’s name from the roll of attorneys should be granted, without prejudice to an application by respondent for reinstatement.
Rabin, J. P., Valentb, McNally, Stevens and Steuer, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York, without prejudice to an application by respondent for reinstatement.